            Case 3:13-cv-01619-SI       Document 202        Filed 09/25/19   Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

 DAVID UPDIKE,                                         Case No . 3:13-cv-1619-SI

                 Plaintiff,                            VERDICT

         V.

 MULTNOMAH COUNTY,

                 Defendant.


       We, the Jury, being first duly empaneled and sworn, do find as follows :

       1.       Did Plaintiff David Updike prove that Defendant Multnomah County violated

Plaintiff's rights under the ADA or§ 504 in one or more of the ways alleged by Plaintiff, as

explained in the Final Jury Instructions?

                       YES        ✓                    NO - - - - -

Ifyour answer to Question No. 1 is    "yes, "go to Question No. 2. Ifyour answer to Question
No. 1 is "no, "your verdict is for the Defendant and do not answer Question No. 2.

       2.      What are Plaintiffs damages, if any, caused by Defendant's violation of

Plaintiffs rights under the ADA or§ 504?

                       $      12 S-, OQO. oo

Your deliberations are now complete. Please have the Presiding Juror date and sign this form
and inform the Courtroom Deputy that you are ready to return to the Courtroom.


       DATED this     ~ S;.),day of September, 2019.


                                               Presiding Juror


PAGE 1 - VERDICT
